ORDERED: Petition for Review [Appellee Steiger] = DENIED.
FURTHER ORDERED: Petition for Review [Appellant Carey] = DENIED.
FURTHER ORDERED: The Court of Appeals’ Opinion shall not be published pursuant to Rule 111(g), Arizona Rules of the Supreme Court.
FURTHER ORDERED: Request for Attorney Fees [Appellee Steiger] = DENIED.
Justice Feldman voted to grant review of Issue 3 in the Petition for Review of Appellant Carey.
Justice Berch recused herself and did not participate in the determination of this matter.